DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead line for reference character 31 in Fig. 2 appears to be directed to the flange ring instead of the inner rim as described.
The lead line for reference character 331 in Fig. 32 appears to be directed to the flange ring instead of the inner rim as described.
The lead line for reference character 374 in Fig. 32 is directed to a hinge pin instead of the inboard clamping members as described.
The lead line for one of the reference characters 347’ in Fig. 34 is directed to a hinge pin instead of an elastomeric body as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “53” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear, from at least Figs. 4-6, that the attachment brackets 53 at the inner rim are structurally different from the attachment brackets 53 at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “353” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from Fig. 32 that the attachment brackets 353 at the inner rim are structurally different from the attachment brackets 353 at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “353’” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from Fig. 34 that the attachment brackets 353’ at the inner rim are structurally different from the attachment brackets 353’ at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70’ (Fig. 17), 24” (Fig. 18), 25” (Fig. 18), 30” (Fig. 18), 31” (Fig. 18), 41” (Fig. 18), 43” (Fig. 18), 45” (Fig. 18), 50” (Fig. 18), 51” (Fig. 18), 52” (Fig. 18), 70” (Fig. 18), 76” (Fig. 18), 79a” (Fig. 18), 79b (Fig. 18), 85” (Fig. 18), 86” (Fig. 18), 98b” (Fig. 18), 51’’’ (Fig. 21), 52’’’ (Fig. 21), 91’’’ (Fig. 21), 70”” (Fig. 24), 72”” (Fig. 24), 224 (Fig. 27), 225 (Fig. 27), 240 (Fig. 27), 241 (Fig. 27), 242 (Fig. 27), 243 (Fig. 27), 244 (Fig. 27), 245 (Fig. 27), 262 (Fig. 27), 281a (Fig. 27), 283 (Fig. 27), 799a (Figs. 56 and 57), 730’ (Fig. 58), 731’ (Fig. 58), 799a’ (Fig. 58), 724’ (Fig. 58), 725’ (Fig. 58), 753’ (Fig. 58), 750’ (Fig. 58), 702’ (Fig. 58), 797’ (Fig. 58), 740’ (Fig. 58), 733’ (Fig. 58), 745’ (Fig. 58), 770’ (Fig. 58), 773’ (Fig. 58), 799b” (Fig. 59) and 796a”’ (Fig. 60).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “553” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from at least Fig. 42 that the attachment brackets 553 at the inner rim are structurally different from the attachment brackets 553 at the outer rim.
Reference character 798 in Fig. 58 should be labeled as -- 798’ -- to be consistent with the disclosure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
The term “outer 33 rim” in paragraph [0080] should be replaced with the term -- outer rim 33 -- for clarity.
The phrase “a wheel assembly be 100 inches or greater” in paragraph [0080] should be replaced with a phrase, such as -- a wheel assembly is 100 inches or greater -- for grammatical clarity.
Appropriate correction is required.

Claim Objections
3.	Claims 1 and 11 are objected to because of the following informality:  The limitation “an outer rim surrounding the hub” should be replaced with a limitation, such as – an outer rim surrounding the inner rim -- for clarity because the hub is not part of the claimed wheel assembly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cravens (US 1,650,609; previously cited by Applicant).
	Regarding claims 1-3 and 10, Cravens discloses a wheel assembly to be coupled to a hub 1 of a vehicle, the wheel assembly comprising: an inner rim 2 to be coupled to the hub of the vehicle; an outer rim 8 surrounding the hub (Fig. 1); a plurality of gas springs (4, 5) operatively coupled between said inner rim and said outer rim to provide a gas suspension permitting relative movement between said inner rim and said outer rim (line 104 of page 1 through line 3 of page 2); and a sidewall cover assembly comprising an inner sidewall cover 14 coupled to said inner rim and extending radially outward toward said outer rim (Fig. 2), and an outer sidewall cover 10 coupled to said outer rim and extending radially inward toward said inner rim and in sliding overlapping relation with said inner sidewall cover permitting relative movement between said inner sidewall cover and said outer sidewall cover (Fig. 2; lines 57-75 of page 1), wherein said inner sidewall cover comprises an inner sidewall panel 14 and an inner wiper arrangement at 13 extending from said inner sidewall panel toward and in sliding contact with said outer sidewall cover (Fig. 2), wherein said inner wiper arrangement comprises a resilient wiper blade 13, and wherein said plurality of gas springs diverge outwardly from said inner rim to said outer rim (Fig. 1).  
	Regarding claims 15-17, Cravens discloses a method of assembling a wheel assembly to be coupled to a hub 1 of a vehicle, the method comprising: coupling a plurality of gas springs (4, 5) between an inner rim 2 to be coupled to the hub and an outer rim 8 to provide a gas suspension permitting relative movement between the inner rim and the outer rim (line 104 of page 1 through line 3 of page 2); coupling an inner sidewall cover 14 of a sidewall cover assembly to the inner rim and extending radially outward toward the outer rim (Fig. 2); and coupling an outer sidewall cover 10 of the sidewall cover assembly to the outer rim and extending radially inward toward the inner rim and in sliding overlapping relation with the inner sidewall cover permitting relative movement between the inner sidewall cover and the outer sidewall cover (Fig. 2; lines 57-75 of page 1), wherein the inner sidewall cover comprises an inner sidewall panel 14 and an inner wiper arrangement at 13 extending from the inner sidewall panel toward and in sliding contact with the outer sidewall cover (Fig. 2), and wherein the inner wiper arrangement comprises a resilient wiper blade 13.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4, 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cravens.
	Although Cravens discloses a sidewall cover having a wiper arrangement comprising a resilient wiper blade that extends from one sidewall panel toward and in sliding contact with the other sidewall cover, Cravens fails to disclose the outer sidewall cover and its outer sidewall panel having this claimed arrangement.  Instead, as noted above, the inner sidewall panel of the inner sidewall cover of Cravens comprises the wiper arrangement.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Cravens by forming the claimed wiper arrangement on the outer sidewall panel of the outer sidewall cover instead of the inner sidewall panel of the inner sidewall cover as a mere reversal of parts that would predictably allow the relative movement between the inner sidewall cover and the outer sidewall cover.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Allowable Subject Matter
9.	Claims 11-14 are allowed.

10.	Claims 6-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617